Exhibit 10.1

EXECUTION VERSION

ARIAD PHARMACEUTICALS, INC.

3.625% Convertible Senior Notes due 2019

Purchase Agreement

June 12, 2014

J. P. Morgan Securities LLC

As Representative of the

several Initial Purchasers listed

in Schedule 1 hereto

c/o J. P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

Ladies and Gentlemen:

ARIAD Pharmaceuticals, Inc., a Delaware corporation (the “Company”), proposes to
issue and sell to the several Initial Purchasers listed in Schedule 1 hereto
(the “Initial Purchasers”), for whom you are acting as Representative (the
“Representative”), an aggregate of $200,000,000 principal amount of its 3.625%
Convertible Senior Notes due 2019 (the “Firm Securities”) and, at the option of
the Initial Purchasers, up to an additional aggregate of $30,000,000 principal
amount of its 3.625% Convertible Senior Notes due 2019 (the “Option Securities”)
if, and to the extent that, the Initial Purchasers shall have determined to
exercise the option to purchase such 3.625% Convertible Senior Notes due 2019
granted to the Initial Purchasers in Section 2(a) hereof. The Firm Securities
and the Option Securities are herein referred to as the “Securities.” The
Securities will be convertible into cash, shares (the “Underlying Securities”)
of common stock of the Company, par value $0.001 per share (the “Common Stock”),
or a combination thereof, at the Company’s election, subject to certain
limitations as set forth in the Indenture (as defined herein). The Securities
will be issued pursuant to an Indenture to be dated as of the Closing Date (as
defined below) (the “Indenture”), between the Company and Wells Fargo Bank,
N.A., as trustee (the “Trustee”). The Common Stock will have attached thereto
rights (the “Rights”) to purchase shares of the Company’s Series A Junior
Participating Preferred Stock, par value $0.01 per share (the “Series A
Preferred Stock”). The Rights are to be issued pursuant to a Section 382 Rights
Agreement (the “Rights Agreement”), dated as of October 31, 2013, between the
Company and Computershare Trust Company, N.A.

In connection with the offering of the Firm Securities, the Company and a
financial institution (the “Call Spread Counterparty”) are entering into a
convertible note hedge transaction and a warrant transaction pursuant to a
convertible note hedge confirmation (the “Base Bond Hedge Confirmation”) and a
warrant confirmation (the “Base Warrant Confirmation”), each dated the date
hereof (the Base Bond Hedge Confirmation and the Base Warrant Confirmation,
collectively, the “Base Call Spread Confirmations”), and in connection with the
exercise of the Initial Purchasers’ option to purchase any Option Securities,
the Company and the Call Spread Counterparty may enter into an additional
convertible note hedge transaction and an additional warrant transaction
pursuant to an additional convertible note hedge confirmation (the “Additional
Bond Hedge Confirmation”) and an additional warrant confirmation (the
“Additional Warrant Confirmation” and, together with the Base Warrant
Confirmation, the “Warrant Confirmations”), each to be dated the date of the
exercise by the Initial Purchasers of their option to purchase such Option
Securities pursuant to Section 2(a) hereof (the Additional Bond Hedge
Confirmation and the Additional Warrant Confirmation, collectively, the
“Additional Call Spread Confirmations” and together with the Base Call Spread
Confirmations, the “Call Spread Confirmations”).



--------------------------------------------------------------------------------

The Company hereby confirms its agreement with the several Initial Purchasers
concerning the purchase and sale of the Securities, as follows:

1. The Securities will be sold to the Initial Purchasers without being
registered under the Securities Act of 1933, as amended (the “Securities Act”),
in reliance upon an exemption therefrom. The Company has prepared a preliminary
offering memorandum dated June 11, 2014 (the “Preliminary Offering Memorandum”)
and will prepare an offering memorandum dated the date hereof (the “Offering
Memorandum”) setting forth information concerning the Company and the
Securities. Copies of the Preliminary Offering Memorandum have been, and copies
of the Offering Memorandum will be, delivered by the Company to the Initial
Purchasers pursuant to the terms of this purchase agreement (this “Agreement”).
The Company hereby confirms that it has authorized the use of the Preliminary
Offering Memorandum, the other Time of Sale Information (as defined below) and
the Offering Memorandum in connection with the offering and resale of the
Securities by the Initial Purchasers in the manner contemplated by this
Agreement. References herein to the Preliminary Offering Memorandum, the Time of
Sale Information and the Offering Memorandum shall be deemed to refer to and
include any document incorporated by reference therein and any reference to
“amend,” “amendment” or “supplement” with respect to the Preliminary Offering
Memorandum and the Offering Memorandum shall be deemed to refer to and include
any documents filed after such date and incorporated by reference therein.

At or prior to 8:00 A.M. New York City time on June 12, 2014 (the “Time of
Sale”), the Company had prepared the following information (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Annex A hereto
and by the term sheet listed on Annex C hereto.

2. Purchase and Resale of the Securities by the Initial Purchasers.

(a) The Company agrees to issue and sell the Firm Securities to the several
Initial Purchasers as provided in this Agreement, and each Initial Purchaser, on
the basis of the representations, warranties and agreements set forth herein and
subject to the conditions set forth herein, agrees, severally and not jointly,
to purchase from the Company the respective principal amount of Firm Securities
set forth opposite such Initial Purchaser’s name in Schedule 1 hereto at a price
equal to 97.0% of the principal amount thereof (the “Purchase Price).

In addition, the Company agrees to issue and sell the Option Securities to the
several Initial Purchasers as provided in this Agreement, and the Initial
Purchasers, on the basis of the representations, warranties and agreements set
forth herein and subject to the conditions set forth herein, shall have the
option to purchase, severally and not jointly, from the Company the Option
Securities at the Purchase Price plus accrued interest, if any, from the Closing
Date to the Additional Closing Date (as defined below).

If any Option Securities are to be purchased, the principal amount of Option
Securities to be purchased by each Initial Purchaser shall be the principal
amount of Option Securities which bears the same ratio to the aggregate
principal amount of Option Securities being purchased as the amount of Firm
Securities set forth opposite the name of such Initial Purchaser in Schedule 1
hereto (or such amount increased as set forth in Section 10 hereof) bears to the
aggregate principal amount of Firm Securities being purchased from the Company
by the several Initial Purchasers, subject, however, to such adjustments to
eliminate any Securities in denominations other than $1,000 as the
Representative in its sole discretion shall make.

 

2



--------------------------------------------------------------------------------

The Initial Purchasers may exercise the option to purchase Option Securities at
any time in whole, or from time to time in part, on or before the thirtieth
(30th) day following the date of this Agreement, by written notice from the
Representative to the Company. Such notice shall set forth the aggregate
principal amount of Option Securities as to which the option is being exercised
and the date and time when the Option Securities are to be delivered and paid
for, which may be the same date and time as the Closing Date (as hereinafter
defined) but shall not be earlier than the Closing Date nor later than the tenth
(10th) full business day (as hereinafter defined) after the date of such notice
(unless such time and date are postponed in accordance with the provisions of
Section 10 hereof). Any such notice shall be given at least two (2) business
days prior to the date and time of delivery specified therein.

(b) The Company understands that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Time of Sale Information.
Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) it is a qualified institutional buyer within the meaning of Rule 144A under
the Securities Act (a “QIB”) and an accredited investor within the meaning of
Rule 501(a) of Regulation D under the Securities Act (“Regulation D”);

(ii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act; and

(iii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities as part of their initial offering
except:

(A) within the United States to persons whom it reasonably believes to be QIBs
in transactions pursuant to Rule 144A under the Securities Act (“Rule 144A”) and
in connection with each such sale, it has taken or will take reasonable steps to
ensure that the purchaser of the Securities is aware that such sale is being
made in reliance on Rule 144A; or

(B) in accordance with the restrictions set forth in Annex B hereto.

(c) Each Initial Purchaser acknowledges and agrees that the Company and, for
purposes of the opinions to be delivered to the Initial Purchasers pursuant to
Sections 6(f) and 6(h), counsel for the Company and counsel for the Initial
Purchasers, respectively, may rely upon the accuracy of the representations and
warranties of the Initial Purchasers, and compliance by the Initial Purchasers
with their agreements, contained in paragraph (b) above (including Annex B
hereto), and each Initial Purchaser hereby consents to such reliance.

(d) The Company acknowledges and agrees that the Initial Purchasers may offer
and sell Securities to or through any affiliate of an Initial Purchaser and that
any such affiliate may offer and sell Securities purchased by it to or through
any Initial Purchaser; provided that such offers and sales shall be made in
accordance with the provisions of this Agreement.

(e) Payment for the Securities shall be made by wire transfer in immediately
available funds to the account specified by the Company to the Representative in
the case of the Firm Securities, at the offices of Proskauer Rose LLP, Eleven
Times Square, New York, New York 10036 at 10:00 a.m., New York City time, on
June 17, 2014, or at such other time or place on the same or such other date,
not later than the fifth

 

3



--------------------------------------------------------------------------------

business day thereafter, as the Representative and the Company may agree upon in
writing or, in the case of the Option Securities, on the date and at the time
and place specified by the Representative in the written notice of the Initial
Purchasers’ election to purchase such Option Securities. The time and date of
such payment for the Firm Securities is referred to herein as the “Closing
Date,” and the time and date for such payment for the Option Securities, if
other than the Closing Date, is herein referred to as the “Additional Closing
Date.”

(f) Payment for the Securities to be purchased on the Closing Date or the
Additional Closing Date, as the case may be, shall be made against delivery to
the nominee of The Depository Trust Company (“DTC”) for the respective accounts
of the several Initial Purchasers of the Securities to be purchased on the
Closing Date, or the Additional Closing Date, as the case may be, of one or more
global notes representing the Securities (collectively, the “Global Note”), with
any transfer taxes payable in connection with the sale of such Securities duly
paid by the Company. The Global Note will be made available for inspection by
the Representative at the office of J.P. Morgan Securities LLC set forth above
not later than 1:00 p.m., New York City time, on the business day prior to the
Closing Date or the Additional Closing Date, as the case may be.

(g) The Company acknowledges and agrees that each Initial Purchaser is acting
solely in the capacity of an arm’s length contractual counterparty to the
Company with respect to the offering of Securities contemplated hereby
(including in connection with determining the terms of the offering) and not as
a financial advisor or a fiduciary to, or an agent of, the Company or any other
person. Additionally, neither the Representative nor any other Initial Purchaser
is advising the Company or any other person as to any legal, tax, investment,
accounting or regulatory matters in any jurisdiction. The Company shall consult
with its own advisors concerning such matters and shall be responsible for
making its own independent investigation and appraisal of the transactions
contemplated hereby, and neither the Representative nor any other Initial
Purchaser shall have any responsibility or liability to the Company with respect
thereto. Any review by the Representative or any Initial Purchaser of the
Company, the transactions contemplated hereby or other matters relating to such
transactions will be performed solely for the benefit of the Representative or
such Initial Purchaser and shall not be on behalf of the Company.

3. Representations and Warranties of the Company. The Company represents and
warrants to each Initial Purchaser that:

(a) Preliminary Offering Memorandum. The Preliminary Offering Memorandum, as of
its date, did not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that the Company makes no representation and warranty with respect to any
statements or omissions made in reliance upon and in conformity with information
relating to any Initial Purchaser furnished to the Company in writing by such
Initial Purchaser through the Representative expressly for use in the
Preliminary Offering Memorandum, it being understood and agreed that the only
such information furnished by any Initial Purchaser consists of the information
described as such in Section 7(b) hereof.

(b) Time of Sale Information. The Time of Sale Information, at the Time of Sale,
did not, and as of the Closing Date and as of the Additional Closing Date, as
the case may be, will not, contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
provided that the Company makes no representation and warranty with respect to
any statements or omissions made in reliance upon and in conformity with
information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the

 

4



--------------------------------------------------------------------------------

Representative expressly for use in such Time of Sale Information, it being
understood and agreed that the only such information furnished by any Initial
Purchaser consists of the information described as such in Section 7(b) hereof.
No statement of material fact included in the Offering Memorandum has been
omitted from the Time of Sale Information and no statement of material fact
included in the Time of Sale Information that is required to be included in the
Offering Memorandum has been omitted therefrom.

(c) Additional Written Communications. Other than the Preliminary Offering
Memorandum and the Offering Memorandum, the Company (including its agents and
representatives, other than the Initial Purchasers in their capacity as such)
has not made, used, prepared, authorized, approved or referred to and will not
prepare, make, use, authorize, approve or refer to any “written communication”
(as defined in Rule 405 under the Securities Act) that constitutes an offer to
sell or solicitation of an offer to buy the Securities (each such communication
by the Company or its agents and representatives (other than a communication
referred to in clauses (i), (ii) and (iii) below) an “Issuer Written
Communication”) other than (i) the Preliminary Offering Memorandum, (ii) the
Offering Memorandum, (iii) the documents listed on Annex A hereto, including a
term sheet substantially in the form of Annex C hereto, which constitute part of
the Time of Sale Information, and (iv) each electronic road show and any other
written communications approved in writing in advance by the Representative .
Each such Issuer Written Communication does not conflict with the information
contained in the Time of Sale Information, and when taken together with the Time
of Sale Information, did not, and at the Closing Date and as of the Additional
Closing Date, as the case may be, will not, contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that the Company makes no representation and
warranty with respect to any statements or omissions made in each such Issuer
Written Communication in reliance upon and in conformity with information
relating to any Initial Purchaser furnished to the Company in writing by such
Initial Purchaser through the Representative expressly for use in such Issuer
Written Communication, it being understood and agreed that the only such
information furnished by any Initial Purchaser consists of the information
described as such in Section 7(b) hereof.

(d) Offering Memorandum. As of the date of the Offering Memorandum and as of the
Closing Date and as of the Additional Closing Date, as the case may be, the
Offering Memorandum does not and will not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that the Company makes no representation and
warranty with respect to any statements or omissions made in reliance upon and
in conformity with information relating to any Initial Purchaser furnished to
the Company in writing by such Initial Purchaser through the Representative
expressly for use in the Offering Memorandum, it being understood and agreed
that the only such information furnished by any Initial Purchaser consists of
the information described as such in Section 7(b) hereof.

(e) Incorporated Documents. The documents incorporated by reference in Offering
Memorandum or the Time of Sale Information, when filed with the Securities and
Exchange Commission (the “Commission”) conformed or will conform, as the case
may be, in all material respects to the requirements of the Securities Exchange
Act of 1934, as amended, and the rules and regulations of the Commission
thereunder (collectively, the “Exchange Act”) and such documents did not or will
not, as the case may be, contain any untrue statement of a material fact or omit
to state a material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading.

 

5



--------------------------------------------------------------------------------

(f) Financial Statements. The financial statements (including the related notes
thereto) of the Company and its consolidated subsidiaries included or
incorporated by reference in the Time of Sale Information and the Offering
Memorandum comply in all material respects with the applicable requirements of
the Securities Act and the Exchange Act, as applicable, present fairly the
financial position of the Company and its consolidated subsidiaries as of the
dates indicated and the results of their operations and the changes in their
cash flows for the periods specified, it being understood that unaudited interim
financial statements are subject to normal year end adjustments; such financial
statements have been prepared in conformity with generally accepted accounting
principles in the United States applied on a consistent basis throughout the
periods covered thereby, except as may be otherwise specified therein or to the
extent unaudited interim financial statements exclude footnotes or may be
condensed or summary statements, and any supporting schedules included or
incorporated by reference in the Offering Memorandum present fairly the
information required to be stated therein; and the other financial information
included or incorporated by reference in the Time of Sale Information and the
Offering Memorandum has been derived from the accounting records of the Company
and its consolidated subsidiaries and presents fairly the information shown
thereby.

(g) No Material Adverse Change. Since the date of the most recent financial
statements of the Company included or incorporated by reference in the Time of
Sale Information and the Offering Memorandum, except in each case as otherwise
disclosed in the Time of Sale Information and the Offering Memorandum, (i) there
has not been any change in the capital stock (other than the issuance of Common
Stock issued pursuant to the exercise of stock options under the Company’s stock
plans, the issuance or vesting of restricted stock units, performance share
units and Common Stock under the Company’s stock plans and the issuance of
Common Stock pursuant to the Company’s employee stock purchase plan), short-term
debt or long-term debt of the Company or any of its subsidiaries (other than
related to scheduled debt service payments related thereto), or any dividend or
distribution of any kind declared, set aside for payment, paid or made by the
Company on any class of capital stock, or any material adverse change, or any
development that would be reasonably be expected to result in a material adverse
change in or affecting the business, properties, management, financial position,
stockholders’ equity, results of operations or prospects of the Company and its
subsidiaries taken as a whole; (ii) neither the Company nor any of its
subsidiaries has entered into any transaction or agreement (whether or not in
the ordinary course of business) that is material to the Company and its
subsidiaries taken as a whole or incurred any liability or obligation, direct or
contingent, that is material to the Company and its subsidiaries taken as a
whole; and (iii) neither the Company nor any of its subsidiaries has sustained
any loss or interference with its business that is material to the Company and
its subsidiaries taken as a whole and that is either from fire, explosion, flood
or other calamity, whether or not covered by insurance, or from any labor
disturbance or dispute or any action, order or decree of any court or arbitrator
or governmental or regulatory authority.

(h) Organization and Good Standing. The Company and each of its subsidiaries
have been duly organized and are validly existing and in good standing under the
laws of their respective jurisdictions of organization, are duly qualified to do
business and are in good standing in each jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses
requires such qualification, and have all power and authority necessary to own
or hold their respective properties and to conduct the businesses in which they
are engaged, except where the failure to be so qualified or in good standing or
have such power or authority would not, individually or in the aggregate, have a
material adverse effect on the business, properties, management, financial
position, stockholders’ equity, results of operations or prospects of the
Company and its subsidiaries taken as a whole or on the performance by the
Company of its obligations under the Transaction Documents (as defined herein)
(a “Material Adverse Effect”). The subsidiaries listed in Schedule 2 to this
Agreement are the only subsidiaries of the Company.

 

6



--------------------------------------------------------------------------------

(i) Capitalization. The Company has an authorized capitalization as set forth in
the Time of Sale Information and the Offering Memorandum under the headings
“Description of capital stock”; all the outstanding shares of capital stock of
the Company have been duly and validly authorized and issued and are fully paid
and non-assessable, and are not subject to any pre-emptive or similar rights;
except as described in or expressly contemplated by the Time of Sale Information
and the Offering Memorandum, there are no outstanding rights (including, without
limitation, pre-emptive rights), warrants or options to acquire, or instruments
convertible into or exchangeable for, any shares of capital stock or other
equity interest in the Company or any of its subsidiaries, or any contract,
commitment, agreement, understanding or arrangement of any kind relating to the
issuance of any capital stock of the Company or any such subsidiary, any such
convertible or exchangeable securities or any such rights, warrants or options;
the capital stock of the Company conforms in all material respects to the
description thereof contained in the Time of Sale Information and the Offering
Memorandum; and all the outstanding shares of capital stock or other equity
interests of each subsidiary owned, directly or indirectly, by the Company have
been duly and validly authorized and issued, are fully paid and non-assessable
(except, in the case of any foreign subsidiary, for directors’ qualifying
shares) and are owned directly or indirectly by the Company, free and clear of
any lien, charge, encumbrance, security interest, restriction on voting or
transfer or any other claim of any third party, except as set forth in the
security agreements, dated March 12, 2003, and as since amended, by and between
the Company and certain of its subsidiaries and RBS Citizens, NA (formerly
Citizens Bank of Massachusetts).

(j) Stock Options. With respect to the stock options (the “Stock Options”)
granted pursuant to the stock-based compensation plans of the Company and its
subsidiaries (the “Company Stock Plans”), each grant of a Stock Option was duly
authorized no later than the date on which the grant of such Stock Option was by
its terms to be effective (the “Grant Date”) by all necessary corporate action,
including, as applicable, approval by the board of directors of the Company (or
a duly constituted and authorized committee thereof) and any required
stockholder approval by the necessary number of votes or written consents, and
the award agreement governing such grant (if any) was duly executed and
delivered by each party thereto, (iii) each such grant was made in accordance
with the terms of the Company Stock Plans, the Exchange Act and all other
applicable laws and regulatory rules or requirements, including the rules of the
Nasdaq Global Select Market (the “Nasdaq Market”) and any other exchange on
which Company securities are traded, and (iv) each such grant was properly
accounted for in accordance with GAAP in the financial statements (including the
related notes) of the Company and disclosed in the Company’s filings with the
Commission in accordance with the Exchange Act and all other applicable laws.
The Company has not knowingly granted, and there is no and has been no policy or
practice of the Company of granting, Stock Options prior to, or otherwise
coordinating the grant of Stock Options with, the release or other public
announcement of material information regarding the Company or its subsidiaries
or their results of operations or prospects.

(k) Due Authorization. The Company has full right, power and authority to
execute and deliver this Agreement, the Indenture (as defined below) and the
Securities (collectively, the “Transaction Documents”) and to perform its
obligations hereunder and thereunder; and all action required to be taken for
the due and proper authorization, execution and delivery by it of each of the
Transaction Documents and the consummation by it of the transactions
contemplated thereby or by the Time of Sale Information and the Offering
Memorandum has been duly and validly taken.

 

7



--------------------------------------------------------------------------------

(l) Purchase Agreement. This Agreement has been duly authorized, executed and
delivered by the Company.

(m) The Securities. The Securities to be issued and sold by the Company
hereunder have been duly authorized by the Company and, when duly executed,
authenticated, issued and delivered as provided in the Indenture and paid for as
provided herein, will be duly and validly issued and outstanding and will
constitute valid and legally binding obligations of the Company enforceable
against the Company in accordance with their terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or similar laws affecting creditors’ rights generally
or by equitable principles relating to enforceability (collectively, the
“Enforceability Exceptions”), and will be entitled to the benefits provided by
the Indenture.

(n) The Indenture. The Indenture has been duly authorized by the Company and,
when duly executed and delivered in accordance with its terms by each of the
parties thereto, will constitute a valid and legally binding agreement of the
Company enforceable against the Company in accordance with its terms, except as
enforceability may be limited by the Enforceability Exceptions.

(o) The Underlying Securities. Upon issuance, authentication and delivery of the
Securities in accordance with this Agreement and the Indenture, the Securities
will be convertible into cash, Underlying Securities or a combination thereof,
subject to certain conditions set forth in, and in accordance with the terms of,
the Securities and the Indenture; a number of Underlying Securities equal to the
maximum number of shares of Common Stock initially issuable upon conversion of
the Securities (as such number may be adjusted in accordance with the terms of
the Securities and the Indenture, assuming that the maximum increase to the
conversion rate under any “make-whole” adjustment applies, the “Maximum Number
of Underlying Securities”) has been duly authorized and reserved for issuance by
all necessary corporate action and, when issued upon conversion of the
Securities in accordance with the terms of the Securities and the Indenture,
such Underlying Securities will be validly issued, fully paid and
non-assessable, free and clear of any pledge, lien, encumbrance, security
interest or other claim; and the issuance of such Underlying Securities will not
be subject to any preemptive or similar rights; the Rights Agreement has been
duly authorized, executed and delivered by the Company and constitutes a valid
and legally binding agreement of the Company enforceable against the Company in
accordance with its terms, subject to the Enforceability Exceptions; and the
Rights have been duly authorized by the Company and, when issued upon issuance
of the Underlying Securities, will be validly issued, and the Series A Preferred
Stock has been duly authorized by the Company and validly reserved for issuance
upon the exercise in accordance with the terms of the Rights Agreement, will be
validly issued, fully paid and non-assessable.

(p) Descriptions of the Transaction Documents and Call Spread Confirmations.
Each of the Transaction Documents and Call Spread Confirmations conforms in all
material respects to the description thereof contained in the Time of Sale
Information and the Offering Memorandum.

(q) No Violation or Default. Neither the Company nor any of its subsidiaries is
(i) in violation of its charter or by-laws or similar organizational documents;
(ii) in default, and no event has occurred that, with notice or lapse of time or
both, would constitute such a default, in the due performance or observance of
any term, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of

 

8



--------------------------------------------------------------------------------

the property or assets of the Company or any of its subsidiaries is subject; or
(iii) in violation of any law or statute or any judgment, order, rule or
regulation of any court or arbitrator or governmental or regulatory authority,
except, in the case of clauses (ii) and (iii) above, for any such default or
violation that would not, individually or in the aggregate, have a Material
Adverse Effect.

(r) No Conflicts. The execution, delivery and performance by the Company of each
of the Transaction Documents, the issuance and sale of the Securities, and the
issuance of any Underlying Securities upon conversion thereof, and the
consummation of the transactions contemplated by the Transaction Documents or
the Time of Sale Information and the Offering Memorandum will not (i) conflict
with or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, any indenture, mortgage, deed of trust, loan agreement
or other agreement or instrument to which the Company or any of its subsidiaries
is a party or by which the Company or any of its subsidiaries is bound or to
which any of the property or assets of the Company or any of its subsidiaries is
subject, (ii) result in any violation of the provisions of the charter or
by-laws or similar organizational documents of the Company or any of its
subsidiaries or (iii) result in the violation of any law or statute or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority, except, in the case of clauses (i) and (iii) above, for
any such conflict, breach, violation or default that would not, individually or
in the aggregate, have a Material Adverse Effect.

(s) No Consents Required. No consent, approval, authorization, order, license,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company of the Transaction Documents, the issuance and sale of the
Securities, and the issuance of any Underlying Securities upon conversion
thereof, and the consummation of the transactions contemplated by the
Transaction Documents or the Time of Sale Information and the Offering
Memorandum, except for any consent or amendment to that certain credit
agreement, dated March 12, 2003, and as since amended, by and between the
Company and certain of its subsidiaries and RBS Citizens, NA (formerly Citizens
Bank of Massachusetts), which consent or amendment shall have been obtained
prior to the closing of the transactions contemplated hereby, and such consents,
approvals, authorizations, orders and registrations or qualifications as may be
required by the rules and regulations of the Nasdaq Market or under applicable
state securities laws in connection with the purchase and distribution of the
Securities by the Initial Purchasers.

(t) Legal Proceedings. Except as described in the Time of Sale Information and
the Offering Memorandum, there are no legal, governmental or regulatory
investigations, actions, suits or proceedings pending to which the Company or
any of its subsidiaries is or may reasonably be expected to become a party or to
which any property of the Company or any of its subsidiaries is or may
reasonably be expected to become the subject that, individually or in the
aggregate, if determined adversely to the Company or any of its subsidiaries,
could reasonably be expected to have a Material Adverse Effect; to the Company’s
knowledge, no such investigations, actions, suits or proceedings are threatened
or, to the knowledge of the Company, contemplated by any governmental or
regulatory authority or threatened by others; and (i) there are no current or
pending legal, governmental or regulatory actions, suits or proceedings that are
required under the Securities Act to be described in a registration statement to
be filed with the Commission that are not so described in the Time of Sale
Information and the Offering Memorandum, and (ii) there are no statutes,
regulations or contracts or other documents that are required under the
Securities Act to be filed as exhibits to a registration statement to be filed
with the Commission or described in such a registration statement that are not
so filed as exhibits to the documents that are incorporated by reference into or
described in the Time of Sale Information and the Offering Memorandum.

 

9



--------------------------------------------------------------------------------

(u) Independent Accountants. Deloitte & Touche LLP, which has rendered opinions
on certain financial statements of the Company and its subsidiaries, is an
independent registered public accounting firm with respect to the Company and
its subsidiaries within the applicable rules and regulations adopted by the
Commission and the Public Company Accounting Oversight Board (United States) and
as required by the Securities Act.

(v) Title to Real and Personal Property. The Company and its subsidiaries have
good and marketable title in fee simple (in the case of real property) to, or
have valid and marketable rights to lease or otherwise use, all items of real
and personal property and assets that are material to the respective businesses
of the Company and its subsidiaries, in each case free and clear of all liens,
encumbrances, claims and defects and imperfections of title except (i) as set
forth in the security agreements, dated March 12, 2003, and as since amended, by
and between the Company and certain of its subsidiaries and RBS Citizens, NA
(formerly Citizens Bank of Massachusetts), (ii) those that do not materially
interfere with the use made and proposed to be made of such property by the
Company and its subsidiaries or (iii) those that could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

(w) Intellectual Property. To the knowledge of the Company, the Company and its
subsidiaries own or possess the right to use all material patents, trademarks,
trademark registrations, service marks, service mark registrations, trade names,
copyrights, licenses, inventions, software, databases, know-how, Internet domain
names, trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures, and other material intellectual
property (collectively, “Intellectual Property”) necessary to carry on their
respective businesses as currently conducted, and as proposed to be conducted
and described in the Time of Sale Information and the Offering Memorandum, and,
except as described in the Time of Sale Information and the Offering Memorandum,
the Company is not aware of any claim to the contrary or any challenge by any
other person to the rights of the Company and its subsidiaries with respect to
the foregoing, except in each case above for those that would not reasonably be
expected to have a Material Adverse Effect. The material Intellectual Property
licenses described in the Time of Sale Information and the Offering Memorandum
are valid, binding upon, and enforceable by or against the parties thereto in
accordance with their terms, except as may be limited by a court in equity or
pursuant to the laws of bankruptcy, insolvency, or other similar laws. The
Company and each of its subsidiaries has complied in all material respects with,
and is not in breach nor has received any asserted or threatened claim of breach
of, any Intellectual Property license, except for any such breach that would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and the Company has no knowledge of any material breach or
anticipated breach by any other person to any Intellectual Property license. To
the knowledge of the Company, the Company’s and each of its subsidiary’s
businesses as now conducted does not infringe, misappropriate or otherwise
violate any Intellectual Property or franchise right of any person or entity.
The Company has received no claim alleging the infringement, misappropriation or
violation by the Company or any of its subsidiaries of any Intellectual Property
right or franchise right of any person or entity. The Company and each of its
subsidiaries has taken reasonable steps to protect, maintain and safeguard its
rights in all Intellectual Property, including the execution of appropriate
nondisclosure and confidentiality agreements. The consummation of the
transactions contemplated by this Agreement will not result in the loss or
impairment of or payment of any additional amounts with respect to, nor require
the consent of any other person in respect of, the Company’s or any of its
subsidiaries’ right to own, use, or hold for use any of the Intellectual
Property as owned, used or held for use in the conduct of its business as

 

10



--------------------------------------------------------------------------------

currently conducted. The granted and issued Intellectual Property owned by the
Company and its subsidiaries and, to the Company’s knowledge, the granted and
issued Intellectual Property licensed to the Company and its subsidiaries, have
not been adjudged by a court of competent jurisdiction invalid or unenforceable,
in whole or in part, and except as otherwise disclosed in the Time of Sale
Information and the Offering Memorandum, there is no pending or, to the
Company’s knowledge, threatened action, suit, proceeding or claim by others
challenging the validity or scope of any such Intellectual Property. To the
knowledge of the Company, the Company and each subsidiary has been and is in
material compliance with all applicable laws relating to privacy, data
protection, and the collection and use of personal information collected, used,
or held for use by the Company or any subsidiary in the conduct of the Company’s
or any subsidiary’s business. No claims have been asserted or, to the Company’s
knowledge, threatened against the Company or any subsidiary alleging a violation
of any person’s privacy or personal information or data rights and the
consummation of the transactions contemplated hereby will not breach or
otherwise cause any violation of any law related to privacy, data protection, or
the collection and use of personal information collected, used, or held for use
by the Company or any of its subsidiaries in the conduct of the Company’s or any
of its subsidiaries’ businesses. The Company and each of its subsidiaries take
reasonable measures to ensure that such information is protected against
unauthorized access, use, modification, or other misuse. The Company is not a
party to or bound by any options, licenses or agreements with respect to the
intellectual property of any other person or entity that are required under the
Securities Act to be set forth in a registration statement to be filed with the
Commission that are not described in the Time of Sale Information and Offering
Memorandum.

(x) No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Company or any of its subsidiaries, on the one hand, and
the directors, officers, stockholders, customers or suppliers of the Company or
any of its subsidiaries, on the other, that is required by the Securities Act to
be described in a registration statement to be filed with the Commission and
that is not so described in the Time of Sale Information and the Offering
Memorandum.

(y) Investment Company Act. The Company is not and, after giving effect to the
offering and sale of the Securities and the application of the proceeds thereof
and the transactions contemplated by the Call Spread Confirmations as described
in the Time of Sale Information and the Offering Memorandum, will not be
required to register as an “investment company” or an entity “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, and the rules and regulations of the Commission thereunder
(collectively, the “Investment Company Act”).

(z) Taxes. The Company and its subsidiaries have paid all federal, state, local
and foreign taxes and filed all tax returns required to be paid or filed through
the date hereof, or have requested extensions thereof; and except as otherwise
disclosed in the Time of Sale Information and the Offering Memorandum, there is
no tax deficiency that has been, or could reasonably be expected to be, asserted
against the Company or any of its subsidiaries or any of their respective
properties or assets that would have a Material Adverse Effect.

(aa) Licenses and Permits. The Company and its subsidiaries possess all
licenses, certificates, permits and other authorizations issued by, and have
made all declarations and filings with, the appropriate federal, state, local or
foreign governmental or regulatory authorities that are necessary for the
ownership or lease of their respective properties or the conduct of their
respective businesses as described in the Time of Sale Information and the
Offering Memorandum, except where the failure to possess or make the same would
not, individually or in the aggregate, have a

 

11



--------------------------------------------------------------------------------

Material Adverse Effect; and except as described in the Time of Sale Information
and the Offering Memorandum, neither the Company nor any of its subsidiaries has
received notice of any revocation or modification of any such license,
certificate, permit or authorization or has any reason to believe that any such
license, certificate, permit or authorization will not be renewed in the
ordinary course.

(bb) No Labor Disputes. No labor disturbance by or dispute with employees of the
Company or any of its subsidiaries exists or, to the knowledge of the Company,
is contemplated or threatened, and the Company is not aware of any existing or
imminent labor disturbance by, or dispute with, the employees of any of its or
its subsidiaries’ principal suppliers, contractors or customers, except as would
not have a Material Adverse Effect.

(cc) Compliance with and Liability under Environmental Laws. (i) The Company and
its subsidiaries are in compliance with all foreign, federal, state and local
rules, laws and regulations relating to the use, treatment, storage and disposal
of hazardous or toxic substances or waste and protection of health and safety or
the environment which are applicable to their businesses (“Environmental Laws”),
except where the failure to comply would not, singularly or in the aggregate,
have a Material Adverse Effect. There has been no storage, generation,
transportation, handling, treatment, disposal, discharge, emission, or other
release of any kind of toxic or other wastes or other hazardous substances by,
due to, or caused by the Company or any of its subsidiaries (or, to the
Company’s knowledge, any other entity for whose acts or omissions the Company or
any of its subsidiaries is or may otherwise be liable) upon any of the property
now or previously owned or leased by the Company or any of its subsidiaries, or
upon any other property, in violation of any law, statute, ordinance, rule,
regulation, order, judgment, decree or permit or which would, under any law,
statute, ordinance, rule (including rule of common law), regulation, order,
judgment, decree or permit, give rise to any liability, except for any violation
or liability which would not have, singularly or in the aggregate with all such
violations and liabilities, a Material Adverse Effect; and there has been no
disposal, discharge, emission or other release of any kind onto such property or
into the environment surrounding such property of any toxic or other wastes or
other hazardous substances with respect to which the Company has knowledge,
except for any such disposal, discharge, emission, or other release of any kind
which would not have, singularly or in the aggregate with all such discharges
and other releases, a Material Adverse Effect.

(dd) Compliance with ERISA. No “prohibited transaction” (as defined in
Section 406 of the Employee Retirement Income Security Act of 1974, as amended,
including the regulations and published interpretations thereunder (“ERISA”), or
Section 4975 of the Internal Revenue Code of 1986, as amended from time to time
(the “Code”)) or “accumulated funding deficiency” (as defined in Section 302 of
ERISA) or any of the events set forth in Section 4043(b) of ERISA (other than
events with respect to which the thirty (30)-day notice requirement under
Section 4043 of ERISA has been waived) has occurred or could reasonably be
expected to occur with respect to any employee benefit plan of the Company or
any of its subsidiaries which could, singularly or in the aggregate, have a
Material Adverse Effect. Each employee benefit plan of the Company or any of its
subsidiaries is in compliance in all material respects with applicable law,
including ERISA and the Code. The Company and its subsidiaries have not incurred
and could not reasonably be expected to incur liability under Title IV of ERISA
with respect to the termination of, or withdrawal from, any pension plan (as
defined in ERISA). Each pension plan for which the Company or any of its
subsidiaries would have any liability that is intended to be qualified under
Section 401(a) of the Code is so qualified, and nothing has occurred, whether by
action or by failure to act, which could, singularly or in the aggregate, cause
the loss of such qualification.

 

12



--------------------------------------------------------------------------------

(ee) Disclosure Controls. The Company and its subsidiaries maintain an effective
system of “disclosure controls and procedures” (as defined in Rule 13a-15(e) of
the Exchange Act) that complies with the requirements of the Exchange Act and
that has been designed to ensure that information required to be disclosed by
the Company in reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported within the time periods specified
in the Commission’s rules and forms, including controls and procedures designed
to ensure that such information is accumulated and communicated to the Company’s
management as appropriate to allow timely decisions regarding required
disclosure. The Company and its subsidiaries have carried out evaluations of the
effectiveness of their disclosure controls and procedures as required by Rule
13a-15 of the Exchange Act.

(ff) Accounting Controls. The Company and its subsidiaries maintain systems of
“internal control over financial reporting” (as defined in Rule 13a-15(f) of the
Exchange Act) that comply with the requirements of the Exchange Act and have
been designed by, or under the supervision of, their respective principal
executive and principal financial officers, or persons performing similar
functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles, including,
but not limited to, internal controls sufficient to provide reasonable assurance
that (i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Except as disclosed in the Time of Sale Information
and the Offering Memorandum, there are no material weaknesses in the Company’s
internal controls. The Company’s auditors and the Audit Committee of the Board
of Directors of the Company have been advised of: (i) all significant
deficiencies and material weaknesses in the design or operation of internal
controls over financial reporting which have adversely affected or are
reasonably likely to adversely affect the Company’s ability to record, process,
summarize and report financial information; and (ii) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal controls over financial reporting.

(gg) eXtensible Business Reporting Language. The interactive data in eXtensible
Business Reporting Language included or incorporated by reference in the Time of
Sale Information and the Offering Memorandum fairly presents the information
called for in all material respects and has been prepared in accordance with the
Commission’s rules and guidelines applicable thereto.

(hh) Insurance. The Company and its subsidiaries have insurance covering their
respective properties, operations, personnel and businesses, including business
interruption insurance, which insurance is in amounts and insures against such
losses and risks as the Company considers to be in accordance with customary
industry practice for companies of comparable size, market capitalization and
stage of business and clinical development to protect the Company and its
subsidiaries and their respective businesses; and neither the Company nor any of
its subsidiaries has (i) received notice from any insurer or agent of such
insurer that capital improvements or other expenditures are required or
necessary to be made in order to continue such insurance or (ii) any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage at reasonable cost from
similar insurers as may be necessary to continue its business.

 

13



--------------------------------------------------------------------------------

(ii) No Unlawful Payments. Neither the Company nor any of its subsidiaries, nor,
to the knowledge of the Company, any director, officer, employee, agent,
affiliate or other person associated with and acting on behalf of the Company or
any of its subsidiaries has (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made or taken an act in furtherance of an offer,
promise or authorization of any direct or indirect unlawful payment or benefit
to any foreign or domestic government official or employee, including of any
government-owned or controlled entity or of a public international organization,
or any person acting in an official capacity for or on behalf of any of the
foregoing, or any political party or party official or candidate for political
office; (iii) violated or is in violation of any provision of the Foreign
Corrupt Practices Act of 1977, as amended, or any applicable law or regulation
implementing the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions, or committed an offence under
the Bribery Act 2010 of the United Kingdom, or any other applicable anti-bribery
or anti-corruption law; or (iv) made, offered, agreed, requested or taken an act
in furtherance of any unlawful bribe or other unlawful benefit, including,
without limitation, any rebate, payoff, influence payment, kickback or other
unlawful or improper payment or benefit. The Company and its subsidiaries have
instituted, maintain and enforce, and will continue to maintain and enforce,
policies and procedures designed to promote and ensure compliance with all
applicable anti-bribery and anti-corruption laws.

(jj) Compliance with Anti-Money Laundering Laws. The operations of the Company
and its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements, including those
of the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
applicable money laundering statutes of all jurisdictions where the Company or
any of its subsidiaries conducts business, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the
“Anti-Money Laundering Laws”) and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any of its subsidiaries with respect to the Anti-Money Laundering
Laws is pending or, to the knowledge of the Company, threatened.

(kk) No Conflicts with Sanctions Laws. Neither the Company nor any of its
subsidiaries, directors, or officers, nor, to the knowledge of the Company, any
employee, agent, affiliate or other person associated with and acting on behalf
of the Company or any of its subsidiaries is currently the subject of any
sanctions administered or enforced by the U.S. government, (including, without
limitation, the Office of Foreign Assets Control of the U.S. Department of the
Treasury (“OFAC”) or the U.S. Department of State and including, without
limitation, the designation as a “specially designated national” or “blocked
person”), the United Nations Security Council (“UNSC”), the European Union, Her
Majesty’s Treasury (“HMT”), or other relevant sanctions authority (collectively,
“Sanctions”), nor is the Company or any of its subsidiaries located, organized
or resident in a country or territory that is the subject of Sanctions,
including, without limitation, Cuba, Iran, North Korea, Sudan and Syria (each, a
“Sanctioned Country”); and the Company will not directly or indirectly use the
proceeds of the offering of the Securities hereunder, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity (i) to fund or facilitate any activities of or
business with any person that, at the time of such funding or facilitation, is
the subject of Sanctions, (ii) to fund or facilitate any activities of or
business in any Sanctioned Country or (iii) in any other manner that will result
in a violation by any person (including any person participating in the
transaction, whether as underwriter, initial purchaser, advisor, investor or
otherwise) of Sanctions.

 

14



--------------------------------------------------------------------------------

(ll) No Restrictions on Subsidiaries. No subsidiary of the Company is currently
prohibited, directly or indirectly, under any agreement or other instrument to
which it is a party or is subject, from paying any dividends to the Company,
from making any other distribution on such subsidiary’s capital stock, from
repaying to the Company any loans or advances to such subsidiary from the
Company or from transferring any of such subsidiary’s properties or assets to
the Company or any other subsidiary of the Company, except for restrictions
imposed by governmental laws or regulations of countries outside the United
States or actions taken by companies in order to comply with such laws and
regulations, including but not limited to the subordination of certain loans to
creditors in the ordinary course of business, and such other restrictions that
would not reasonably be likely to result in a Material Adverse Effect.

(mm) No Broker’s Fees. Except as disclosed in the Time of Sale Information and
the Offering Memorandum, neither the Company nor any of its subsidiaries is a
party to any contract, agreement or understanding with any person (other than
this Agreement) that would give rise to a valid claim against the Company or any
of its subsidiaries or any Initial Purchaser for a brokerage commission,
finder’s fee or like payment in connection with the offering and sale of the
Securities.

(nn) Rule 144A Eligibility. On the Closing Date, the Securities will not be of
the same class as securities listed on a national securities exchange registered
under Section 6 of the Exchange Act or quoted in an automated inter-dealer
quotation system; and each of the Time of Sale Information, as of the Time of
Sale, and the Offering Memorandum, as of its date, contains or will contain all
the information that, if requested by a prospective purchaser of the Securities,
would be required to be provided to such prospective purchaser pursuant to Rule
144A(d)(4) under the Securities Act.

(oo) No Integration. Neither the Company nor any of its affiliates (as defined
in Rule 501(b) of Regulation D) has, directly or through any agent, sold,
offered for sale, solicited offers to buy or otherwise negotiated in respect of,
any security (as defined in the Securities Act), that is or will be integrated
with the sale of the Securities in a manner that would require registration of
the Securities under the Securities Act.

(pp) No General Solicitation or Directed Selling Efforts. None of the Company or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers, as to which no representation is made) has
(i) solicited offers for, or offered or sold, the Securities by means of any
form of general solicitation or general advertising within the meaning of Rule
502(c) of Regulation D or in any manner involving a public offering within the
meaning of Section 4(a)(2) of the Securities Act or (ii) engaged in any directed
selling efforts within the meaning of Regulation S under the Securities Act
(“Regulation S”), and all such persons have complied with the offering
restrictions requirement of Regulation S.

(qq) Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Initial Purchasers contained in Section 2(b) (including Annex
B hereto) and their compliance with their agreements set forth therein, it is
not necessary, in connection with the issuance and sale of the Securities to the
Initial Purchasers and the offer, resale and delivery of the Securities by the
Initial Purchasers in the manner contemplated by this Agreement, the Time of
Sale Information and the Offering Memorandum, to register the Securities under
the Securities Act or to qualify the Indenture under the Trust Indenture Act of
1939, as amended.

(rr) No Stabilization. Except as disclosed in the Time of Sale Information and
the Offering Memorandum, the Company has not taken, directly or indirectly, any
action designed to or that could reasonably be expected to cause or result in
any stabilization or manipulation of the price of the Securities or the
Underlying Securities.

 

15



--------------------------------------------------------------------------------

(ss) Margin Rules. Neither the issuance, sale and delivery of the Securities nor
the application of the proceeds thereof by the Company as described in the Time
of Sale Information and the Offering Memorandum will violate Regulation T, U or
X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.

(tt) Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in the Time of Sale Information or the Offering Memorandum has
been made or reaffirmed without a reasonable basis or has been disclosed other
than in good faith.

(uu) Statistical and Market Data. Nothing has come to the attention of the
Company that has caused the Company to believe that the statistical and
market-related data included in the Time of Sale Information and the Offering
Memorandum is not based on or derived from sources that are reliable and
accurate in all material respects, and, to the extent required, the Company has
obtained the written consent from such sources to the use of such data.

(vv) Clinical Trials. The preclinical studies, tests and clinical trials
conducted by or on behalf of or sponsored by the Company and its subsidiaries or
in which the Company or its product candidates have participated that are
described in the Time of Sale Information or the Offering Memorandum or the
results of which are referred to in the Time of Sale Information or the Offering
Memorandum were and, if still pending, are being conducted (and with respect to
such clinical trials being conducted on behalf of the Company, are, to the
Company’s knowledge, being conducted) in all material respects in accordance
with medical and scientific research procedures that the Company reasonably
believes are appropriate and in material compliance with all applicable laws and
authorizations, including, without limitation, the Federal Food, Drug and
Cosmetic Act, as amended, and the rules and regulations promulgated thereunder.
The descriptions in the Time of Sale Information and the Offering Memorandum of
the results of such clinical trials are accurate and fairly present the data
derived from such clinical trials, and the Company has no knowledge of any
studies or tests performed by or on behalf of the Company the results of which
are materially inconsistent with or otherwise materially call into question the
results described or referred to in the Time of Sale Information and the
Offering Memorandum. Except to the extent disclosed in the Time of Sale
Information and the Offering Memorandum, the Company has not received any
written notices or other correspondence from the U.S. Food and Drug
Administration (“FDA”) or any other governmental agency requiring the
termination, suspension or modification of any clinical trials that are
described in the Time of Sale Information or the Offering Memorandum or the
results of which are referred to in the Time of Sale Information or the Offering
Memorandum.

(ww) Sarbanes-Oxley Act. There is and has been no failure on the part of the
Company or, to the Company’s knowledge, any of the Company’s directors or
officers, in their capacities as such, to comply with any provision of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (the “Sarbanes-Oxley Act”), including Section 402 related
to loans and Sections 302 and 906 related to certifications.

(xx) Off Balance Sheet Arrangements. There are no transactions, arrangements or
other relationships between or among the Company, its subsidiaries, any of its
affiliates and any unconsolidated entity, including, but not limited to, any
structured finance, special purpose or

 

16



--------------------------------------------------------------------------------

limited purpose entity that could reasonably be expected to materially affect
the Company’s liquidity or the availability of or requirements for its capital
resources that are required by the Securities Act to be described in a
registration statement to be filed with the Commission that have not been so
described in the Time of Sale Information and the Offering Memorandum.

4. Further Agreements of the Company. The Company covenants and agrees with each
Initial Purchaser that:

(a) Delivery of Copies. The Company will deliver to the Initial Purchasers as
many copies of the Preliminary Offering Memorandum, any other Time of Sale
Information, any Issuer Written Communication and the Offering Memorandum
(including all amendments and supplements thereto) as the Representative may
reasonably request.

(b) Offering Memorandum, Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum or filing with the
Commission any document that will be incorporated by reference therein, the
Company will furnish to the Representative and counsel for the Initial
Purchasers a copy of the proposed Offering Memorandum or such amendment or
supplement or document to be incorporated by reference therein for review, and
will not distribute any such proposed Offering Memorandum, amendment or
supplement or file any such document with the Commission to which the
Representative reasonably objects except as required by law.

(c) Additional Written Communications. Before making, preparing, using,
authorizing, approving or referring to any Issuer Written Communication, the
Company will furnish to the Representative and counsel for the Initial
Purchasers a copy of such written communication for review and will not make,
prepare, use, authorize, approve or refer to any such written communication to
which the Representative reasonably objects.

(d) Notice to the Representative. The Company will advise the Representative
promptly, and confirm such advice in writing, in the event that it becomes aware
(i) of the issuance by any governmental or regulatory authority of any order
preventing or suspending the use of any of the Time of Sale Information, any
Issuer Written Communication or the Offering Memorandum or the Company’s receipt
of notification of the initiation or threatening of any proceeding for that
purpose; (ii) of the occurrence or development of any event at any time prior to
the completion of the initial offering of the Securities as a result of which
any of the Time of Sale Information, any Issuer Written Communication or the
Offering Memorandum as then amended or supplemented would include any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances existing when
such Time of Sale Information, Issuer Written Communication or the Offering
Memorandum is delivered to a purchaser, not misleading; and (iii) of the receipt
by the Company of any notice with respect to any suspension of the qualification
of the Securities for offer and sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and the Company will use its
reasonable best efforts to prevent the issuance of any such order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or suspending any such qualification of
the Securities and, if any such order is issued, will use its reasonable best
efforts to obtain as soon as possible the withdrawal thereof.

(e) Ongoing Compliance of the Offering Memorandum and Time of Sale Information.
(1) If at any time prior to the earlier of one year from the date hereof and
completion of the initial

 

17



--------------------------------------------------------------------------------

offering of the Securities (i) any event or development shall occur or condition
shall exist as a result of which the Offering Memorandum as then amended or
supplemented would include any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances existing when the Offering Memorandum is
delivered to a purchaser, not misleading or (ii) it is necessary to amend or
supplement the Offering Memorandum to comply with law, the Company will promptly
notify the Initial Purchasers thereof and forthwith prepare and, subject to
paragraph (b) above, furnish to the Initial Purchasers such amendments or
supplements to the Offering Memorandum (or any document to be filed with the
Commission and incorporated by reference therein) as may be necessary so that
the statements in the Offering Memorandum as so amended or supplemented (or
including such document to be incorporated by reference therein) will not, in
the light of the circumstances existing when the Offering Memorandum is
delivered to a purchaser, be misleading or so that the Offering Memorandum will
comply with law and (2) if at any time prior to the Closing Date (i) any event
or development shall occur or condition shall exist as a result of which any of
the Time of Sale Information as then amended or supplemented would include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Time of Sale Information to comply with law, the Company
will promptly notify the Initial Purchasers thereof and forthwith prepare and,
subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to any of the Time of Sale Information (or any
document to be filed with the Commission and incorporated by reference therein)
as may be necessary so that the statements in any of the Time of Sale
Information as so amended or supplemented will not, in light of the
circumstances under which they were made, be misleading.

(f) Blue Sky Compliance. The Company will qualify the Securities and the
Underlying Securities for offer and sale under the securities or Blue Sky laws
of such jurisdictions as the Representative shall reasonably request and will
continue such qualifications in effect so long as required for distribution of
the Securities; provided that the Company shall not be required to (i) qualify
as a foreign corporation or other entity or as a dealer in securities in any
such jurisdiction where it would not otherwise be required to so qualify,
(ii) file any general consent to service of process in any such jurisdiction or
(iii) subject itself to taxation in any such jurisdiction if it is not otherwise
so subject.

(g) Clear Market. For a period of 60 days after the date of the Offering
Memorandum, the Company will not (i) offer, pledge, sell, contract to sell, sell
any option or contract to purchase, purchase any option or contract to sell,
grant any option, right or warrant to purchase, or otherwise transfer or dispose
of, directly or indirectly, or file with the Commission a registration statement
under the Securities Act (other than on Form S-8 or on any successor form)
relating to, any shares of Common Stock or any securities convertible into or
exercisable or exchangeable for Common Stock, or publicly disclose the intention
to make any offer, sale, pledge, disposition or filing, or (ii) enter into any
swap or other agreement that transfers, in whole or in part, any of the economic
consequences of ownership of the Common Stock or any such other securities,
whether any such transaction described in clause (i) or (ii) above is to be
settled by delivery of Common Stock or such other securities, in cash or
otherwise, without the prior written consent of the Representative, other than
(A) the Securities to be sold hereunder and the Underlying Securities to be
issued upon conversion of the Securities, (B) any shares of Common Stock of the
Company issued pursuant to the Company Stock Plans or the Company’s employee
stock purchase plan, (C) any shares of stock issuable upon the exercise of
warrants outstanding on the date hereof, (D) shares of Common Stock or
securities convertible into or exercisable or exchangeable for shares of Common
Stock

 

18



--------------------------------------------------------------------------------

representing in the aggregate no more than 5% of the Company’s issued and
outstanding shares of Common Stock as of the date of this Agreement, which may
be sold only to collaborators, vendors, manufacturers, distributors, customers
or other similar parties pursuant to a collaboration, licensing agreement,
strategic alliance, manufacturing or distribution arrangement or similar
transaction, so long as recipients of such securities agree to be bound by a
lock-up agreement in substantially the form attached as Exhibit A hereto, and
(E) the entry into the Call Spread Confirmations and the Company’s performance
thereunder, including the issuance of any Common Stock upon exercise and
settlement or termination of the Warrant Confirmations. Notwithstanding the
foregoing, if (1) during the last 17 days of the 60-day restricted period, the
Company issues an earnings release or material news or a material event relating
to the Company occurs; or (2) prior to the expiration of the 60-day restricted
period, the Company announces that it will release earnings results during the
16-day period beginning on the last day of the 60-day period, the restrictions
imposed by this Agreement shall continue to apply until the expiration of the
18-day period beginning on the issuance of the earnings release or the
occurrence of the material news or material event.

(h) Use of Proceeds. The Company will apply the net proceeds from the sale of
the Securities as described in the Time of Sale Information and the Offering
Memorandum under the heading “Use of Proceeds.”

(i) No Stabilization. Except as disclosed in the Time of Sale Information and
the Offering Memorandum, the Company will not take, directly or indirectly, any
action designed to or that could reasonably be expected to cause or result in
any stabilization or manipulation of the price of the Securities and will not
take any action prohibited by Regulation M under the Exchange Act in connection
with the distribution of the Securities contemplated hereby.

(j) Underlying Securities. The Company will reserve and keep available at all
times, free of pre-emptive rights, a number of shares of Common Stock equal to
the Maximum Number of Underlying Securities for the purpose of enabling the
Company to satisfy all obligations to issue the Underlying Securities upon
conversion of the outstanding Securities.

(k) Exchange Listing. The Company will use its best efforts to effect and
maintain the listing of the Underlying Securities on the Nasdaq Market.

(l) Conversion Price. Between the date hereof and the Closing Date or the
Additional Closing Date, as the case may be, the Company will not do or
authorize any act or thing that would result in an adjustment of the conversion
price.

(m) Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company will, during any period in which the Company is not
subject to and in compliance with Section 13 or 15(d) of the Exchange Act,
furnish to holders of the Securities, prospective purchasers of the Securities
designated by such holders and securities analysts, in each case upon request,
the information required to be delivered pursuant to Rule 144A(d)(4) under the
Securities Act.

(n) DTC. The Company will assist the Initial Purchasers in arranging for the
Securities to be eligible for clearance and settlement through DTC.

(o) No Resales by the Company. During the period from the Closing Date until one
year after the Closing Date or the Additional Closing Date, if applicable, the
Company will not, and will not permit any of its affiliates (as defined in Rule
144 under the Securities Act) to, resell any of the Securities that have been
acquired by any of them, except for Securities purchased by the Company or any
of its affiliates and resold in a transaction registered under the Securities
Act.

 

19



--------------------------------------------------------------------------------

(p) No Integration. Neither the Company nor any of its affiliates (as defined in
Rule 501(b) of Regulation D) will, directly or through any agent, sell, offer
for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Securities in a manner that would require registration of the
Securities under the Securities Act.

(q) No General Solicitation or Directed Selling Efforts. None of the Company or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers, as to which no covenant is given) will (i) solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act or (ii) engage in any directed selling
efforts within the meaning of Regulation S, and all such persons will comply
with the offering restrictions requirement of Regulation S.

5. Certain Agreements of the Initial Purchasers. Each Initial Purchaser hereby
represents and agrees that that it has not and will not use, authorize use of,
refer to, or participate in the planning for use of, any written communication
that constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Preliminary Offering Memorandum and the Offering
Memorandum, (ii) a written communication that contains no “issuer information”
(as defined in Rule 433(h)(2) under the Securities Act) that was not included
(including through incorporation by reference) in the Preliminary Offering
Memorandum or the Offering Memorandum, (iii) any written communication listed on
Annex A or prepared pursuant to Section 4(c) above (including any electronic
road show), (iv) any written communication prepared by such Initial Purchaser
and approved by the Company in advance in writing or (v) any written
communication relating to or that contains the terms of the Securities and/or
other information that was included (including through incorporation by
reference) in the Preliminary Offering Memorandum or the Offering Memorandum. No
Initial Purchaser nor any of its affiliates or any other person acting on its or
their behalf will solicit offers for, or offer or sell, the Securities by means
of any form of general solicitation or general advertising within the meaning of
Rule 502(c) of Regulation D or in any manner involving a public offering within
the meaning of Section 4(a)(2) of the Securities Act.

6. Conditions of Initial Purchasers’ Obligations. The obligation of each Initial
Purchaser to purchase the Firm Securities on the Closing Date or the Option
Securities on the Additional Closing Date, as the case may be, as provided
herein is subject to the performance by the Company of its covenants and other
obligations hereunder and to the following additional conditions:

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct on the date hereof and on and
as of the Closing Date or the Additional Closing Date, as the case may be; and
the statements of the Company and its officers made in any certificates
delivered pursuant to this Agreement shall be true and correct on and as of the
Closing Date or the Additional Closing Date, as the case may be.

(b) No Downgrade. Subsequent to the earlier of (A) the Applicable Time and
(B) the execution and delivery of this Agreement, if there are any debt
securities or preferred stock of, or guaranteed by, the Company or any of its
subsidiaries that are rated by a “nationally recognized statistical rating
organization,” as such term is defined in Section 3(a)(62) of the Exchange Act,
(i) no downgrading shall have occurred in the rating accorded any such debt
securities or preferred stock and (ii) no such organization shall have publicly
announced that it has under surveillance or review, or has changed its outlook
with respect to, its rating of any such debt securities or preferred stock
(other than an announcement with positive implications of a possible upgrading).

 

20



--------------------------------------------------------------------------------

(c) No Material Adverse Change. No event or condition of a type described in
Section 3(g) hereof shall have occurred or shall exist, which event or condition
is not described in the Time of Sale Information (excluding any amendment or
supplement thereto) and the Offering Memorandum (excluding any amendment or
supplement thereto) and the effect of which in the judgment of the
Representative makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the Closing Date or the
Additional Closing Date, as the case may be, on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.

(d) Officer’s Certificate. The Representative shall have received on and as of
the Closing Date or the Additional Closing Date, as the case may be, a
certificate, on behalf of the Company, of the chief financial officer or chief
accounting officer of the Company and one additional senior executive officer of
the Company who is satisfactory to the Representative (i) confirming that such
officers have carefully reviewed the Time of Sale Information and the Offering
Memorandum and, to the knowledge of such officers, the representations set forth
in Sections 3(b) and 3(d) hereof are true and correct, (ii) confirming that the
other representations and warranties of the Company in this Agreement are true
and correct and that the Company has complied in all material respects with all
agreements and satisfied all conditions on its part to be performed or satisfied
hereunder at or prior to the Closing Date or the Additional Closing Date, as the
case may be, and (iii) to the effect set forth in paragraphs (a), (b) and (c)
above.

(e) Comfort Letters. On the date of this Agreement and on the Closing Date or
the Additional Closing Date, as the case may be, Deloitte & Touche LLP shall
have furnished to the Representative, at the request of the Company, letters,
dated the respective dates of delivery thereof and addressed to the Initial
Purchasers, in form and substance reasonably satisfactory to the Representative,
containing statements and information of the type customarily included in
accountants’ “comfort letters” to Initial Purchasers with respect to the
financial statements and certain financial information contained or incorporated
by reference in the Time of Sale Information and the Offering Memorandum;
provided, that the letter delivered on the Closing Date or the Additional
Closing Date, as the case may be, shall use a “cut-off” date no more than three
business days prior to such Closing Date or such Additional Closing Date, as the
case may be.

(f) Opinion and 10b-5 Statement of Counsel for the Company. Mintz, Levin, Cohn,
Ferris, Glovsky and Popeo, P.C., counsel for the Company, shall have furnished
to the Representative, at the request of the Company, its written opinion and
10b-5 statement, dated the Closing Date or the Additional Closing Date, as the
case may be, and addressed to the Initial Purchasers, in form and substance
reasonably satisfactory to the Representative, to the effect set forth in Annex
C hereto.

(g) Opinion and 10b-5 Statement of Intellectual Property Counsel for the
Company. David L. Berstein, Senior Vice President and Chief Intellectual
Property Officer of the Company, intellectual property counsel for the Company,
shall have furnished to the Representative, his written opinion and 10b-5
statement, dated the Closing Date or the Additional Closing Date, as the case
may be, and addressed to the Initial Purchasers, in form and substance
reasonably satisfactory to the Representative, to the effect set forth in Annex
D hereto.

 

21



--------------------------------------------------------------------------------

(h) Opinion and 10b-5 Statement of Counsel for the Initial Purchasers. The
Representative shall have received on and as of the Closing Date or the
Additional Closing Date, as the case may be, an opinion and 10b-5 statement of
Proskauer Rose LLP, counsel for the Initial Purchasers, with respect to such
matters as the Representative may reasonably request, and such counsel shall
have received such documents and information as it may reasonably request to
enable it to pass upon such matters.

(i) No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date or the Additional Closing Date, as the case may be,
prevent the issuance or sale of the Securities; and no injunction or order of
any federal, state or foreign court shall have been issued that would, as of the
Closing Date or the Additional Closing Date, as the case may be, prevent the
issuance or sale of the Securities.

(j) Good Standing. The Representative shall have received on and as of the
Closing Date or the Additional Closing Date, as the case may be, satisfactory
evidence of the good standing of the Company and its subsidiaries in their
respective jurisdictions of organization and their good standing as foreign
entities in such other jurisdictions as the Representative may reasonably
request, in each case in writing or any standard form of telecommunication from
the appropriate governmental authorities of such jurisdictions. Notwithstanding
the foregoing, the Company shall only be required to use commercially reasonable
efforts to obtain evidence of good standing of its subsidiaries organized
outside of the United States any such evidence of good standing, to the extent
it has been obtained, may be dated as of the most recent practicable date prior
to the Closing Date or Additional Closing Date, as the case may be.

(k) DTC. The Securities shall be eligible for clearance and settlement through
DTC.

(l) Exchange Listing. An application for the listing of a number of shares of
Common Stock equal to the Maximum Number of Underlying Securities shall have
been approved for listing on the Nasdaq Market, subject to official notice of
issuance.

(m) Lock-up Agreements. The “lock-up” agreements, each substantially in the form
of Exhibit A hereto, between you and the executive officers and directors of the
Company relating to sales and certain other dispositions of shares of Common
Stock or certain other securities, delivered to you on or before the date
hereof, shall be in full force and effect on the Closing Date or Additional
Closing Date, as the case may be.

(n) Additional Documents. On or prior to the Closing Date or the Additional
Closing Date, as the case may be, the Company shall have furnished to the
Representative such further certificates and documents as the Representative may
reasonably request.

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

7. Indemnification and Contribution.

(a) Indemnification of the Initial Purchasers. The Company agrees to indemnify
and hold harmless each Initial Purchaser, its affiliates, directors and officers
and each person, if any, who controls such Initial Purchaser within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any and all losses, claims, damages and liabilities (including, without
limitation,

 

22



--------------------------------------------------------------------------------

legal fees and other expenses incurred in connection with any suit, action or
proceeding or any claim asserted, as such fees and expenses are incurred), joint
or several, that arise out of, or are based upon, any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, any of the other Time of Sale Information, any Issuer
Written Communication any road show as defined in Rule 433(h) under the
Securities Act (a “road show”) or the Offering Memorandum (or any amendment or
supplement thereto) or any omission or alleged omission to state therein a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, in each case except
insofar as such losses, claims, damages or liabilities arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representative expressly for use therein, it being
understood and agreed that the only such information furnished by any Initial
Purchaser consists of the information described as such in subsection (b) below.

(b) Indemnification of the Company. Each Initial Purchaser agrees, severally and
not jointly, to indemnify and hold harmless the Company, its directors, its
officers and each person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act to the same
extent as the indemnity set forth in paragraph (a) above, but only with respect
to any losses, claims, damages or liabilities that arise out of, or are based
upon, any untrue statement or omission or alleged untrue statement or omission
made in reliance upon and in conformity with any information relating to such
Initial Purchaser furnished to the Company in writing by such Initial Purchaser
through the Representative expressly for use in the Preliminary Offering
Memorandum, any of the other Time of Sale Information (including any of the
other Time of Sale Information that has subsequently been amended), any Issuer
Written Communication, any road show or the Offering Memorandum (or any
amendment or supplement thereto), it being understood and agreed upon that the
only such information furnished by any Initial Purchaser consists of the
following information in the Offering Memorandum furnished on behalf of each
Initial Purchaser: the information contained in the ninth paragraph under the
caption “Plan of Distribution.”

(c) Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above. If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to the
Indemnifying Person) to represent the Indemnified Person in such proceeding and
shall pay the fees and expenses of such counsel related to such proceeding, as
incurred. In any such proceeding, any Indemnified Person shall have the right to
retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Person unless (i) the Indemnifying Person and
the Indemnified Person shall have mutually agreed to the contrary; (ii) the
Indemnifying Person has failed within a reasonable time to retain counsel
reasonably satisfactory to the Indemnified Person; (iii) the Indemnified Person
shall have reasonably concluded that there may be legal defenses available to it
that are different from or in addition to those available to the Indemnifying
Person; or (iv) the named parties in any such proceeding (including any
impleaded parties) include both the Indemnifying Person and the Indemnified
Person and representation of

 

23



--------------------------------------------------------------------------------

both parties by the same counsel would be inappropriate due to actual or
potential differing interest between them. It is understood and agreed that the
Indemnifying Person shall not, in connection with any proceeding or related
proceedings in the same jurisdiction, be liable for the fees and expenses of
more than one separate firm (in addition to any local counsel) for all
Indemnified Persons, and that all such fees and expenses shall be paid or
reimbursed as they are incurred. Any such separate firm for any Initial
Purchaser, its affiliates, directors and officers and any control persons of
such Initial Purchaser shall be designated in writing by J.P. Morgan Securities
LLC and any such separate firm for the Company, its directors, its officers and
any control persons of the Company shall be designated in writing by the
Company. The Indemnifying Person shall not be liable for any settlement of any
proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the Indemnifying
Person agrees to indemnify each Indemnified Person from and against any loss or
liability by reason of such settlement or judgment. Notwithstanding the
foregoing sentence, if at any time an Indemnified Person shall have requested
that an Indemnifying Person reimburse the Indemnified Person for fees and
expenses of counsel as contemplated by this paragraph, the Indemnifying Person
shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 30 days after
receipt by the Indemnifying Person of such request and (ii) the Indemnifying
Person shall not have reimbursed the Indemnified Person in accordance with such
request prior to the date of such settlement. No Indemnifying Person shall,
without the written consent of the Indemnified Person, effect any settlement of
any pending or threatened proceeding in respect of which any Indemnified Person
is or could have been a party and indemnification could have been sought
hereunder by such Indemnified Person, unless such settlement (x) includes an
unconditional release of such Indemnified Person, in form and substance
reasonably satisfactory to such Indemnified Person, from all liability on claims
that are the subject matter of such proceeding and (y) does not include any
statement as to or any admission of fault, culpability or a failure to act by or
on behalf of any Indemnified Person.

(d) Contribution. If the indemnification provided for in paragraphs (a) or
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company, on the one hand, and the Initial Purchasers on
the other, from the offering of the Securities or (ii) if the allocation
provided by clause (i) is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in clause
(i) but also the relative fault of the Company, on the one hand, and the Initial
Purchasers on the other, in connection with the statements or omissions that
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations. The relative benefits received by the
Company, on the one hand, and the Initial Purchasers on the other, shall be
deemed to be in the same respective proportions as the net proceeds (before
deducting expenses) received by the Company from the sale of the Securities and
the total discounts and commissions received by the Initial Purchasers in
connection therewith, as provided in this Agreement, bear to the aggregate
offering price of the Securities. The relative fault of the Company, on the one
hand, and the Initial Purchasers on the other, shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or by the Initial Purchasers and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.

(e) Limitation on Liability. The Company and the Initial Purchasers agree that
it would not be just and equitable if contribution pursuant to this Section 7
were determined by pro rata allocation (even if the Initial Purchasers were
treated as one entity for such purpose) or by any other method of allocation
that does not take account of the equitable considerations referred to in
paragraph (d) above. The amount paid

 

24



--------------------------------------------------------------------------------

or payable by an Indemnified Person as a result of the losses, claims, damages
and liabilities referred to in paragraph (d) above shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses incurred
by such Indemnified Person in connection with any such action or claim.
Notwithstanding the provisions of this Section 7, in no event shall an Initial
Purchaser be required to contribute any amount in excess of the amount by which
the total discounts and commissions received by such Initial Purchaser with
respect to the offering of the Securities exceeds the amount of any damages that
such Initial Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. The Initial Purchasers’
obligations to contribute pursuant to this Section 7 are several in proportion
to their respective purchase obligations hereunder and not joint.

(f) Non-Exclusive Remedies. The remedies provided for in this Section 7 are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person at law or in equity.

8. Effectiveness of Agreement. This Agreement shall become effective upon the
execution and delivery hereof by the parties hereto.

9. Termination. This Agreement may be terminated in the absolute discretion of
the Representative, by notice to the Company, if after the execution and
delivery of this Agreement and prior to the Closing Date or, in the case of the
Option Securities, prior to the Additional Closing Date, (i) trading generally
shall have been suspended or materially limited on or by any of the New York
Stock Exchange, the NYSE Amex, the Nasdaq Global Market, the Chicago Board
Options Exchange, the Chicago Mercantile Exchange or the Chicago Board of Trade;
(ii) trading of any securities issued or guaranteed by the Company shall have
been suspended on any exchange or in any over-the-counter market; (iii) a
general moratorium on commercial banking activities shall have been declared by
federal or New York State authorities or a material disruption in commercial
banking or securities settlement or clearance; or (iv) there shall have occurred
any outbreak or escalation of hostilities or any change in financial markets or
any calamity or crisis, either within or outside the United States, that, in the
judgment of the Representative, is material and adverse and makes it
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Securities on the Closing Date or the Additional Closing Date, as the case
may be, on the terms and in the manner contemplated by this Agreement, the Time
of Sale Information and the Offering Memorandum.

10. Defaulting Initial Purchaser.

(a) If, on the Closing Date or the Additional Closing Date, as the case may be,
any Initial Purchaser defaults on its obligation to purchase the Securities that
it has agreed to purchase hereunder on such date, the non-defaulting Initial
Purchasers may in their discretion arrange for the purchase of such Securities
by other persons satisfactory to the Company on the terms contained in this
Agreement. If, within 36 hours after any such default by any Initial Purchaser,
the non-defaulting Initial Purchasers do not arrange for the purchase of such
Securities, then the Company shall be entitled to a further period of 36 hours
within which to procure other persons satisfactory to the non-defaulting Initial
Purchasers to purchase such Securities on such terms. If other persons become
obligated or agree to purchase the Securities of a defaulting Initial Purchaser,
either the non-defaulting Initial Purchasers or the Company may postpone the
Closing Date or the Additional Closing Date, as the case may be, for up to five
full business days in order to effect any changes that in the opinion of counsel
for the Company or counsel for the Initial Purchasers may be necessary in the
Time of Sale Information, the Offering Memorandum or in any other document or
arrangement, and the Company agrees to promptly prepare any amendment or
supplement to

 

25



--------------------------------------------------------------------------------

the Time of Sale Information or the Offering Memorandum that effects any such
changes. As used in this Agreement, the term “Initial Purchaser” includes, for
all purposes of this Agreement unless the context otherwise requires, any person
not listed in Schedule 1 hereto that, pursuant to this Section 10, purchases
Securities that a defaulting Initial Purchaser agreed but failed to purchase.

(b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate amount of Securities that remain unpurchased on the
Closing Date or the Additional Closing Date, as the case may be, does not exceed
one-eleventh of the aggregate amount of Securities to be purchased on such date,
then the Company shall have the right to require each non-defaulting Initial
Purchaser to purchase the amount of Securities that such Initial Purchaser
agreed to purchase hereunder on such date plus such Initial Purchaser’s pro rata
share (based on the number of Securities that such Initial Purchaser agreed to
purchase on such date) of the Securities of such defaulting Initial Purchaser or
Initial Purchasers for which such arrangements have not been made.

(c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate number of Securities that remain unpurchased on the
Closing Date or the Additional Closing Date, as the case may be, exceeds
one-eleventh of the aggregate amount of Securities to be purchased on such date,
or if the Company shall not exercise the right described in paragraph (b) above,
then this Agreement or, with respect to any Additional Closing Date, the
obligation of the Initial Purchasers to purchase Securities on the Additional
Closing Date, as the case may be, shall terminate without liability on the part
of the non-defaulting Initial Purchasers. Any termination of this Agreement
pursuant to this Section 10 shall be without liability on the part of the
Company, except that the Company will continue to be liable for the payment of
expenses as set forth in Section 11 hereof and except that the provisions of
Section 7 hereof shall not terminate and shall remain in effect.

(d) Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company or any non-defaulting Initial Purchaser for
damages caused by its default.

11. Payment of Expenses.

(a) Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Company will pay or cause to be
paid all costs and expenses incident to the performance of its obligations
hereunder, including without limitation, (i) the costs incident to the
authorization, issuance, sale, preparation and delivery of the Securities and
any taxes payable in that connection; (ii) the costs incident to the preparation
and printing of the Preliminary Offering Memorandum, any other Time of Sale
Information, any Issuer Written Communication and the Offering Memorandum,
(including all exhibits, amendments and supplements thereto) and the
distribution thereof; (iii) the costs of reproducing and distributing the
Transaction Documents; (iv) the fees and expenses of the Company’s counsel and
independent accountants; (v) the fees and expenses incurred in connection with
the registration or qualification and determination of eligibility for
investment of the Securities under the laws of such jurisdictions as the
Representative may designate and the preparation, printing and distribution of a
Blue Sky Memorandum (including the related fees and expenses of counsel for the
Initial Purchasers (not to exceed $10,000)); (vi) any fees charged by ratings
agencies for rating the Securities; (vii) the fees and expenses of the Trustee
and any paying agent (including the related fees and expenses of counsel to such
parties); (viii) all expenses and application fees incurred in connection with
the approval of the Securities for book-entry transfer by DTC; (ix) all expenses
incurred by the Company in connection with any “road show” presentation to
potential investors; and (x) all expenses and application fees related to the
listing of the Underlying Securities on the Nasdaq Market.

 

26



--------------------------------------------------------------------------------

(b) If (i) this Agreement is terminated pursuant to clause (i) or (ii) of
Section 9, (ii) the Company for any reason fails to tender the Securities for
delivery to the Initial Purchasers or (iii) the Initial Purchasers decline to
purchase the Securities for any reason permitted under this Agreement (other
than following termination of this Agreement pursuant to clauses (iii) or
(iv) of Section 9 or Section 10(c)), the Company agrees to reimburse the Initial
Purchasers for all out-of-pocket costs and expenses (including the reasonable
fees and expenses of their counsel) reasonably incurred by the Initial
Purchasers in connection with this Agreement and the offering contemplated
hereby.

12. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and the officers and directors and any controlling persons referred
to in Section 7 hereof. Nothing in this Agreement is intended or shall be
construed to give any other person any legal or equitable right, remedy or claim
under or in respect of this Agreement or any provision contained herein. No
purchaser of Securities from any Initial Purchaser shall be deemed to be a
successor merely by reason of such purchase.

13. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company and the Initial
Purchasers contained in this Agreement or made by or on behalf of the Company or
the Initial Purchasers pursuant to this Agreement or any certificate delivered
pursuant hereto shall survive the delivery of and payment for the Securities and
shall remain in full force and effect, regardless of any termination of this
Agreement or any investigation made by or on behalf of the Company or the
Initial Purchasers.

14. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; and (c) the term “subsidiary” has the meaning set forth in Rule 405
under the Securities Act.

15. Miscellaneous.

(a) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to each of the Representative as follows: J.P. Morgan
Securities LLC, 383 Madison Avenue, New York, New York 10179 (fax:
(212) 622-8358), Attention: Equity Syndicate Desk, with a copy (which shall not
constitute notice hereunder) to Proskauer Rose LLP, 11 Times Square, New York,
New York 10036, Attention: Stuart Bressman, Esq., Fax: 212-969-2900. Notices to
the Company shall be given to it at ARIAD Pharmaceuticals, Inc., 26 Landsdowne
Street, Cambridge, Massachusetts 02139 Attention: Chief Financial Officer, with
a copy (which shall not constitute notice hereunder) to Mintz, Levin, Cohn,
Ferris, Glovsky and Popeo, P.C., One Financial Center, Boston, Massachusetts
02111 Attention: Jonathan L. Kravetz, Esq.

(b) Governing Law. This Agreement and any claim, controversy or dispute arising
under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be performed in such state.

(c) Patriot Act. In accordance with the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)), the Initial
Purchasers are required to obtain, verify and record information that identifies
their respective clients, including the Company, which information may include
the name and address of their respective clients, as well as other information
that will allow the Initial Purchasers to properly identify their respective
clients.

 

27



--------------------------------------------------------------------------------

(d) Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.

(e) Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

(f) Headings. The headings herein are included for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

(g) Xtract Research LLC. The Company hereby agrees that the Initial Purchasers
may provide copies of the Preliminary Offering Memorandum and the Final Offering
Memorandum relating to the offering of the Securities and any other agreements
or documents relating thereto, including, without limitation, trust indentures,
to Xtract Research LLC (“Xtract”) following the completion of the offering for
inclusion in an online research service sponsored by Xtract, access to which is
restricted to “qualified institutional buyers” as defined in Rule 144A under the
Securities Act.

[signature pages follows]

 

28



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

Very truly yours, ARIAD PHARMACEUTICALS, INC. By:  

/s/ Edward M. Fitzgerald

  Name:   Edward M. Fitzgerald   Title:   Executive Vice President, CFO

 

Accepted: As of the date first written above J. P. MORGAN SECURITIES LLC For
itself and on behalf of the several Initial Purchasers listed in Schedule 1
hereto. By:   J. P. MORGAN SECURITIES LLC   By:  

/s/ Philip Ross

  Name:   Philip Ross   Title:   Managing Director

[Signature Page – Purchase Agreement]



--------------------------------------------------------------------------------

Schedule 1

 

Initial Purchaser

   Principal Amount of
Securities to be Purchased  

J. P. Morgan Securities LLC

   $ 150,000,000   

BMO Capital Markets Corp.

   $ 10,000,000   

Cowen and Company, LLC

   $ 10,000,000   

JMP Securities LLC

   $ 10,000,000   

Stifel, Nicolaus & Company, Incorporated

   $ 10,000,000   

William Blair & Company, L.L.C.

   $ 10,000,000      

 

 

 

Total

   $ 200,000,000      

 

 

 



--------------------------------------------------------------------------------

Schedule 2

Subsidiaries

ARIAD Pharma S.A.

ARIAD Pharma Ltd.

ARIAD Pharma (UK) Ltd.

ARIAD Pharmaceuticals (Australia) Pty Ltd

ARIAD Pharmaceuticals (Austria) GmbH

ARIAD Pharmaceuticals (Benelux) B.V.

ARIAD Pharmaceuticals (Canada) ULC

ARIAD Pharmaceuticals (Cayman) Inc.

ARIAD Pharmaceuticals (Cayman) L.P.

ARIAD Pharmaceuticals (Denmark) ApS

ARIAD Pharmaceuticals (Europe) Sàrl

ARIAD Pharmaceuticals (Finland) Oy

ARIAD Pharmaceuticals (France) Sàrl

ARIAD Pharmaceuticals (Germany) GmbH

ARIAD Pharmaceuticals (Italia) SRL

ARIAD Pharmaceuticals (Japan) GK

ARIAD Pharmaceuticals (Luxembourg) Sàrl

ARIAD Pharmaceuticals (Nordic) AB

ARIAD Pharmaceuticals (Norway) AS

ARIAD Pharmaceuticals (Spain) SL

ARIAD Securities Corporation



--------------------------------------------------------------------------------

Annex A

Time of Sale Information

Term sheet, substantially in the form of Annex C



--------------------------------------------------------------------------------

Annex B

Restrictions on Offers and Sales Outside the United States

In connection with offers and sales of Securities outside the United States:

(a) Each Initial Purchaser acknowledges that the Securities have not been
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.

(b) Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) Such Initial Purchaser has offered and sold the Securities, and will offer
and sell the Securities, (A) as part of their distribution at any time and
(B) otherwise until 40 days after the later of the commencement of the offering
of the Securities and the Closing Date, only in accordance with Regulation S
under the Securities Act (“Regulation S”) or Rule 144A or any other available
exemption from registration under the Securities Act.

(ii) None of such Initial Purchaser or any of its affiliates or any other person
acting on its or their behalf has engaged or will engage in any directed selling
efforts with respect to the Securities, and all such persons have complied and
will comply with the offering restrictions requirement of Regulation S.

(iii) At or prior to the confirmation of sale of any Securities sold in reliance
on Regulation S, such Initial Purchaser will have sent to each distributor,
dealer or other person receiving a selling concession, fee or other remuneration
that purchase Securities from it during the distribution compliance period a
confirmation or notice to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering of the
Securities and the date of original issuance of the Securities, except in
accordance with Regulation S or Rule 144A or any other available exemption from
registration under the Securities Act. Terms used above have the meanings given
to them by Regulation S.”

(iv) Such Initial Purchaser has not and will not enter into any contractual
arrangement with any distributor with respect to the distribution of the
Securities, except with its affiliates or with the prior written consent of the
Company.

Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.



--------------------------------------------------------------------------------

(c) Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) it has only communicated or caused to be communicated and will only
communicate or cause to be communicated any invitation or inducement to engage
in investment activity (within the meaning of Section 21 of the United Kingdom
Financial Services and Markets Act 2000 (the “FSMA”)) received by it in
connection with the issue or sale of any Securities in circumstances in which
Section 21(1) of the FSMA does not apply to the Company; and

(ii) it has complied and will comply with all applicable provisions of the FSMA
with respect to anything done by it in relation to the Securities in, from or
otherwise involving the United Kingdom.

(d) Each Initial Purchaser acknowledges that no action has been or will be taken
by the Company that would permit a public offering of the Securities, or
possession or distribution of any of the Time of Sale Information, the Offering
Memorandum, any Issuer Written Communication or any other offering or publicity
material relating to the Securities, in any country or jurisdiction where action
for that purpose is required.

 

2



--------------------------------------------------------------------------------

Annex C

[Pricing Term Sheet]

 

3



--------------------------------------------------------------------------------

Annex D

[Form of Opinion and 10b-5 Statement of Counsel for the Company]



--------------------------------------------------------------------------------

Annex E

[Form of Opinion and 10b-5 Statement of Intellectual Property Counsel]



--------------------------------------------------------------------------------

Exhibit A

FORM OF LOCK-UP AGREEMENT

June     , 2014

J. P. Morgan Securities LLC

As Representative of the

several Initial Purchasers listed

in Schedule 1 to the Purchase Agreement

referred to below

c/o J. P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

 

Re: ARIAD Pharmaceuticals, Inc. — Rule 144A Offering

Ladies and Gentlemen:

The undersigned understands that you, as Representative of the several Initial
Purchasers, propose to enter into a Purchase Agreement (the “Purchase
Agreement”) with ARIAD Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), providing for the purchase and resale (the “Placement”) by the
several Initial Purchasers named in Schedule 1 to the Purchase Agreement (the
“Initial Purchasers”), of Convertible Senior Notes of the Company (the
“Securities”). Capitalized terms used herein and not otherwise defined shall
have the meanings set forth in the Purchase Agreement.

In consideration of the Initial Purchasers’ agreement to purchase and make the
Placement of the Securities, and for other good and valuable consideration
receipt of which is hereby acknowledged, the undersigned hereby agrees that,
without the prior written consent of the Representative on behalf of the Initial
Purchasers, the undersigned will not, during the period ending 60 days after the
date of the final offering memorandum (the “Offering Memorandum”) relating to
the Placement (such period, the “Lock-Up Period”), (1) offer, pledge, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase, or
otherwise transfer or dispose of, directly or indirectly, any shares of Common
Stock or any securities convertible into or exercisable or exchangeable for
Common Stock (including without limitation, Common Stock or such other
securities which may be deemed to be beneficially owned by the undersigned in
accordance with the rules and regulations of the Securities and Exchange
Commission and securities which may be issued upon exercise of a stock option or
warrant), or publicly disclose the intention to make any offer, sale, pledge or
disposition, (2) enter into any swap or other agreement that transfers, in whole
or in part, any of the economic consequences of ownership of the Common Stock or
such other securities, whether any such transaction described in clause (1) or
(2) above is to be settled by delivery of Common Stock or such other securities,
in cash or otherwise or (3) make any demand for or exercise any right with
respect to the registration of any shares of Common Stock or any security
convertible into or exercisable or exchangeable for Common Stock, in each case
other than (A) transfers of shares of Common Stock as a bona fide gift or gifts,
(B) transfers to any trust for the direct or indirect benefit of the undersigned
or a member of the immediate

 

A-1



--------------------------------------------------------------------------------

family (as defined below) of the undersigned in a transaction not involving a
disposition for value, or (C) transfers by will, other testamentary document or
intestate succession to the legal representative, heir, beneficiary or a member
of the immediate family of the undersigned; provided that, in the case of any
transfer or distribution pursuant to clause (A), (B), or (C), (a) the donee or
transferee shall execute and deliver to the Representative a lock-up letter
substantially in the form hereof and (b) no filing by any party (donor, donee,
transferor or transferee) under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), or other public announcement shall be required or shall be
made voluntarily in connection with such transfer or distribution (other than a
filing on a Form 5).

For purposes of this Letter Agreement, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin.

Notwithstanding the foregoing, if (1) during the last 17 days of the Lock-Up
Period, the Company issues an earnings release or material news or a material
event relating to the Company occurs; or (2) prior to the expiration of the
Lock-Up Period, the Company announces that it will release earnings results
during the 16-day period beginning on the last day of the Lock-Up Period, the
restrictions imposed by this Letter Agreement shall continue to apply until the
expiration of the 18-day period beginning on the issuance of the earnings
release or the occurrence of the material news or material event.

Furthermore, notwithstanding the restrictions imposed by this Letter Agreement,
the undersigned may, without the prior written consent of the Representative,
(1) exercise an option to purchase shares of Common Stock granted under any
stock incentive plan or stock purchase plan of the Company; provided that the
underlying shares of Common Stock shall continue to be subject to the
restrictions on transfer imposed by this Letter Agreement, (2) establish a
trading plan pursuant to Rule 10b5-1 under the Exchange Act for the transfer of
Common Stock (a “Trading Plan”); provided that (a) the Trading Plan shall not
provide for or permit any transfers, sales or other dispositions of Common Stock
during the Lock-Up Period or any extension thereof pursuant to this Letter
Agreement and (b) no filing or other public announcement, whether under the
Exchange Act or otherwise, shall be required or shall be made by the undersigned
or the Company in connection with the Trading Plan during the Lock-Up Period or
any extension thereof pursuant to this Letter Agreement and, before the Trading
Plan is established, the Company shall have provided to the Representative
written confirmation that no such filing or public announcement shall be
required or shall be made by the Company in connection with the Trading Plan
during the Lock-Up Period or any extension thereof pursuant to this Letter
Agreement, (3) transfer, sell or dispose of shares of Common Stock upon the
vesting of restricted stock units (including performance share units) that vest
during the Lock-Up Period in order to satisfy tax withholding obligations
incurred in connection therewith (and make any related filings in connection
with such transfer, sale or disposition that are required under the Exchange
Act), and (4) transfer, sell or dispose of shares of Common Stock held by the
undersigned pursuant to a Trading Plan existing on the date of this Agreement
(and make any related filings in connection with such transfer, sale or
disposition that are required under the Exchange Act).

In furtherance of the foregoing, the Company, and any duly appointed transfer
agent for the registration or transfer of the securities described herein, are
hereby authorized to decline to make any transfer of securities if such transfer
would constitute a violation or breach of this Letter Agreement.

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Letter Agreement. All authority herein
conferred or agreed to be conferred and any obligations of the undersigned shall
be binding upon the successors, assigns, heirs or personal representatives of
the undersigned.

 

A-2



--------------------------------------------------------------------------------

The undersigned understands that, (i) if the Company notifies the Representative
in writing that it does not intend to proceed with the Placement, (ii) if the
Purchase Agreement does not become effective on or before June 30, 2014, or
(iii) if the Purchase Agreement (other than the provisions thereof which survive
termination) shall terminate or be terminated prior to payment for and delivery
of the Securities to be sold thereunder, then the undersigned shall be released
from all obligations under this Letter Agreement. The undersigned understands
that the Initial Purchasers are entering into the Purchase Agreement and
proceeding with the Placement in reliance upon this Letter Agreement.

This Letter Agreement and any claim, controversy or dispute arising under or
related to this Letter Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflict of laws principles thereof.

[signature page follows]

 

A-3



--------------------------------------------------------------------------------

Very truly yours, [NAME OF SECURITYHOLDER] By:  

 

  Name:   Title:

[Signature Page – Lock-up Agreement]